DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the application filed on February 6, 2018. Claims 1-19 are pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 analysis:
In the instant case, the claims are directed to a method (1-7), system (8-13), and product (14-19). Thus, all of the claims fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental process (including an observation, evaluation, judgement, opinion)”. 
Step 2A: Prong 1 analysis:

Claims 1, 8, 13, 14, 18, and 19:
monitoring frequency data… (mental process); 
simplifying frequency data… (mental process);
determining likelihood of negative experience… (mental process);
altering parameter of user environment… (mental process);
Claim 2:
identifying a first list of parameter values… (mental process); 
Claim 3:
identifying properties of a first profile… (mental process); 
identifying properties of a second profile… (mental process); 
identifying a similarity between the first profile and the second profile… (mental process); 
Claim 4:
determining user experience… (mental process); 
Claim 5:
altering parameters… (mental process); 
determining likelihood of negative experience… (mental process);
detecting end of modification period.. (mental process);
modifying parameters… (mental process);
Claim 6:
establishing modification constraint… (mental process); 

altering parameter of user environment… (mental process);
Claim 9:
determining comprises associating a first pattern in the set of simplified frequency data with a second pattern, and associating the second pattern with a negative user experience… (mathematical concept); 
Claim 10:
using a user metric (mathematical concept);
Claim 11:
deriving number of web pages visited… (mental process);
Claim 12:
deriving number of times user submits command to skip… (mental process);
Claim 15:
simplified frequency data comprises a set of decimal values (mathematical concept);
Claim 16:
measuring user’s heart rate… (mental process);
Claim 17:
metric of iris diameter (mathematical concept);
Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional element in claims 1-19 “by a processor”, “memory”, and “computer program” are generic computer component or function that correspond to mere instructions to implement 
Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. According to MPEP 2106.05(d)(II), if an additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of claims 1-19 are considered a well-understood, routine and conventional limitations:
Claims 1-7: “by a processor”: mere instructions to apply an exception using generic computer component performing a generic computer function, like using a processor, cannot provide an inventive concept. The use of “neural network” corresponds to nothing more than 
Claims 8-13: “system comprising”, “processor”, “memory”: mere instructions to apply an exception using generic computer component performing a generic computer function, like using a system, processor, or memory, cannot provide an inventive concept. The use of “predictive neural network” or “convolutional neural network” corresponds to nothing more than an attempt to generally link the use of judicial exception to the particular field of determining likelihood of negative user experience.
Claim 9: determining patterns (mathematical relationship), associating first pattern with second pattern (mathematical relationship), and associating pattern with negative experience (mathematical relationship).
Claim 14-19: “processor”, “computer program product”, “computer readable storage medium”: mere instructions to apply an exception using generic computer component or instruction performing a generic computer function, like a processor, computer program product or computer readable storage medium, cannot provide an inventive concept. The use of “predictive neural network” or “convolutional neural network” corresponds to nothing more than an attempt to generally link the use of judicial exception to the particular field of determining likelihood of negative user experience.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160035132 A1 to Reference Shuster et al., (hereinafter, “Shuster”), in view of US 10440180 B1 to reference Jayapalan et al., (hereinafter, “Jayapalan”).
Regarding claim 1, Shuster teaches monitoring (Shuster para. [0141] discloses an analysis monitor), by a processor (Shuster para. [0005] discloses a system comprising a processor), frequency data (Shuster para. [0045] discloses biometric feedback like change in breathing rate, heart rate, eye movement etc.) related to a user metric of a first user during a measurement window, wherein the user metric is related to the first user's use of a first computer-implemented environment (Shuster para. [0072] discloses collecting and analyzing biometric feedback (metric frequency data) from the effects that augmented reality objects (first computer implemented environment) has on a user (first user) and modifying the environment depending on positive or negative feedback and possibly collecting more responses from the same (first) user or a different user);
	simplifying … the frequency data related to the user metric, resulting in a set of simplified frequency data (Shuster para. [0033] teaches an example of situation like in microsurgery where it might be desirable to modify the accuracy (simplify) the accuracy of the ;
	determining, by the neural network, a likelihood of a negative user experience for the first user (Shuster para. [0107] discloses that biometric feedback may be used to predict behavior. Shuster para. [0107] teaches an example where if the heart rate of a user on a level portion of a virtual roller coaster rises, the user is expecting to likely enter a more intense portion of the ride which maybe a negative user experience to some riders. Shuster para. [0133] also discloses neural networks classification maybe employed by the system);
	altering … a parameter of the first user environment (Shuster para. [0023] to [0025] discloses refining (altering) augmented reality objects (user environment) based on biometric feedback from one or more users. Shuster gives an example where if the user in past experience touched a 75 degree Celsius surface and experienced pain, the system may set a limit on temperature (parameter) at 74 degrees Celsius).
	Shuster fails to explicitly teach inputting … the set of simplified frequency data into a neural network, however, Jayapalan discloses inputting … the set of simplified frequency data into a neural network (Jayapalan para. [56] and Fig. 9 discloses inputting training data into a neural network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Shuster and incorporate the teachings to Jayapalan with a motivation to input simplified data into a neural network. The combination would have been obvious to one of ordinary skill in the art who wanted input set of simplified data, instead of user response data, into a neural network to train a machine learning model. 
	As per claim 2, the combination Shuster and Jayapalan as shown above teaches the method of claim 1, wherein the altering comprises:
	identifying, by the processor, a first list of parameter values of the first computer-implemented environment (Shuster para. [0007] discloses a system comprising processor that determines (identifies) a first representation of a first virtual object of a set of virtual objects (computer implemented environment). The first representation may be a based on object composition data, temperature data, weight data, size data etc. (parameters));
identifying … a second user, comprising: determining that the second user has experience in a second computer-implemented environment that is applicable to the first computer-implemented environment (Shuster para. [0070] disclose operations conveying the first representation (first computer-implemented environment) to a first participant and conveying the second representation (second computer-implemented environment) to the first participant or to a second participant (second user));
identifying a positive experience of the second user in the second computer-implemented environment (Shuster para. [0070] to [0072] discloses second representation (second computer-implemented environment) and a second participant (second user). Shuster further discloses refining augmented reality objects to identify if the user has a positive experience);
identifying … a second list of parameter values of the second computer-implemented environment corresponding to the second user (Shuster para. [0070] to [0072] discloses a second representation (second computer implemented environment) and a second participant (second user). Shuster para. [0090] further discloses identifying and modifying the parameters of augmented reality objects based on biometric feedback);
copying … a first parameter value from the second list of parameter values and to the first list of parameters values (Shuster para. [0185] to [0189] and Fig. 8 discloses modification that can be made to first or second set of object data (parameters). If the result of the second response is not as expected a feedback loop can be created. This loop can copy the modifications of the second set of object data (parameters) to the first set of object data at block 806).
As per claim 3, the combination of Shuster and Jayapalan as shown above teaches the method of claim 2, further comprising:
identifying … properties of a first profile that is associated with the first user (Shuster para. [0140] teaches example of a user with one or more characteristics (profile) for whom the data is being gathered (first user));
identifying … properties of a second profile that is associated with the second user (Shuster para. [0140] teaches example of a user selected for data gathering (second user) with one or more characteristics (profile));
identifying … a similarity between the first profile and the second profile (Shuster para. [0140] discloses how the user selected for data gathering (second user) and user for .
As per claim 4, the combination of Shuster and Jayapalan as shown above teaches the method of claim 2, wherein
the determining is based in part on the second computer-implemented environment having a list of modifiable parameters that is identical to a list of modifiable parameters for the first computer-implemented environment profile (Shuster para. [0140] discloses a paying user (first user) in a virtual reality environment (first computer implemented environment) and a free user (second user) in a free user environment (second computer implemented environment). It further discloses injecting same object (identical parameters) as paying user into the free user environment.
As per claim 5, the combination of Shuster and Jayapalan as shown above teaches the method of claim 1, further comprising establishing modification constraints for the first user, and wherein the altering comprises (Shuster para. [0024] to [0025] discloses example of modifying simulation using general data about pain threshold to establish limitations (constraints) on stimuli presented to a user):
determining that the first user is not likely to undergo a negative experience (Shuster para. [0025] discloses example of using a user’s past experience with user’s biofeedback to generate rules specific to that user by setting a limit on temperature for that user to prevent pain (negative experience));
detecting the end of a modification period for the first user (Shuster para. [0025] discloses modifying elements presented to a user until the biofeedback returns to a normal stage);
modifying the parameters of the first computer-implemented environment based on the modification restraints (Shuster para. [0025] discloses modifying stimuli (parameters)  presented to a user who touches a virtual car handle (first computer-implemented environment) by setting limit on temperature at 74 Celsius for a user who experienced pain at 75 Celsius).
As per claim 6, the combination of Shuster and Jayapalan as shown above teaches the method of claim 5, wherein 
the modification constraints comprise a constraint on modification concentration (Shuster para. [0030] to [0031] discloses using multiple aspects (concentration) of sensory inputs like temperature, vibration, light, and/or smell and changing (modifying) these sensory inputs within a safe or desirable range).
As per claim 7, the combination of Shuster and Jayapalan as shown above teaches the method of claim 1, wherein
the first computer-implemented environment comprises a first sub environment and a second sub environment, and wherein the altering affects the first sub environment and the second sub environment independently (Shuster para. [0068] discloses first and second representation (environment) of a first virtual object or a set of virtual objects (first computer-implemented environment). It also discloses if altering results in an incorrect representation of the object, according to the response from the participant, then the second environment may .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Jayapalan. As per claim 8, Shuster discloses 
A system comprising: a processor (Shuster para. [0005] discloses “a system comprising a processor”);
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising (Shuster para. [0112] discloses a system with one or more processor that communicates with one or more memory in the system to store computer-executable components and instructions in the memory):
monitoring frequency data related to a first user metric of a first user during a measurement window, wherein the first user metric is related to the first user's use of a first computer-implemented environment (Shuster teaches monitoring (Shuster para. [0141] discloses an analysis monitor) frequency data (Shuster para. [0045] discloses biometric feedback like change in breathing rate, heart rate, eye movement etc.) related to a first user metric of a first user during a measurement window, wherein the first user metric is related to the first user's use of a first computer-implemented environment (Shuster para. [0072] discloses collecting and analyzing biometric feedback (metric frequency data) from the effects that augmented reality objects (first computer implemented environment) has on a user (first ;
	determining, by the predictive neural network and based on the first set of simplified frequency data, a likelihood of a negative user experience for the first user (Shuster para. [0107] discloses that biometric feedback (frequency data) may be used to predict behavior. Shuster para. [0107] teaches an example where if the heart rate of a user on a level portion of a virtual roller coaster rises, the user is expecting to likely enter a more intense portion of the ride which maybe a negative user experience to some riders. Shuster para. [0133] also discloses neural networks classification maybe employed by the system);
	altering … a parameter of the first user environment (Shuster para. [0023] to [0025] discloses refining (altering) augmented reality objects (user environment) based on biometric feedback from one or more users. Shuster gives an example where if the user in past experience touched a 75 degree Celsius surface and experienced pain, the system may set a limit on temperature (parameter) at 74 degrees Celsius).
	simplifying the frequency data related to the first user metric, resulting in a first set of simplified frequency data (Shuster para. [0033] teaches an example of situation like in microsurgery where it might be desirable to modify the accuracy (simplify) the accuracy of the sensory data (frequency data) while retaining the sensory data within the bounds that the user might expect). Shuster teaches using neural network but fails to explicitly teach simplifying using convolutional neural network in the system. However, Jayapalan discloses convolutional neural network (Jayapalan para. [56] discloses using convolutional neural network to output an acoustic model from the training (frequency) data provided to a spectrogram).
expressing the frequency data related to the first user metric as a first spectrogram; inputting the first spectrogram into a convolutional neural network; and inputting the first set of simplified frequency data into a predictive neural network. However, Jayapalan discloses: 
	expressing the frequency data related to the first user metric as a first spectrogram (Jayapalan para. [56] discloses providing training data to a spectrogram that analyzes the training data’s acoustic properties);
	inputting the first spectrogram into a convolutional neural network (Jayapalan para. [56] discloses how the output of the spectrogram may be provided as input to an acoustic feature layer convolutional neural network);
	inputting the first set of simplified frequency data into a predictive neural network (Jayapalan para. [56] and Fig. 9 discloses inputting training data into a neural network for survey prediction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayapalan’s system into Shuster’s system, with motivations to use convolutional neural network over simple neural network since convolutional neural network outperforms neural networks on tasks such as image recognition. Another motivation would be to have visual data representation of signal strength of various frequencies, like acoustic properties of the training data (Jayapalan para. [56]), by using a spectrogram and training a convolutional neural network. Combining the teachings make it possible to have one or more representation of virtual objects (Shuster para. [0138]) like auditory and visual representation. Another reason for combination would be to 
	As per claim 9, the combination of Shuster and Jayapalan as shown above teaches the system of claim 8, wherein the determining comprises 
associating a first pattern in the set of simplified frequency data with a second pattern, and associating the second pattern with a negative user experience (Shuster para. [0068] discloses first representation (pattern) of a first virtual object and a second representation that is created if the first representation of the first virtual object is incorrect. The second representation (pattern) could still be a correct or incorrect representation (negative user experience) of the first virtual object.
As per claim 10, the combination of Shuster and Jayapalan as shown above teaches the system of claim 8, wherein
the user metric comprises a derivative user metric (Shuster para. [0094] discloses comparing, simulating, and presenting data variation (derivative user metric) between a virtual object and a corresponding real-world object to different participants (users)).
As per claim 13, the combination of Shuster and Jayapalan as shown above teaches the system of claim 10, wherein the method further comprises
monitoring frequency data related to a second user metric of a first user during a measurement window, wherein the second user metric is related to the first user's use of the first computer-implemented environment (Shuster teaches monitoring (Shuster para. [0141]  frequency data (Shuster para. [0045] discloses biometric feedback like change in breathing rate, heart rate, eye movement etc.) related to a second user metric of a first user during a measurement window, wherein the second user metric is related to the first user's use of the first computer-implemented environment (Shuster para. [0072] discloses collecting and analyzing biometric feedback (metric frequency data) from the effects that augmented reality objects (first computer implemented environment) has on a user (first user). In case of negative feedback, Shuster further discloses, modifying the first computer implemented environment to establish a second user metric based on first user’s response and collecting more responses from the same (first) user or a different (second) user);
 expressing the frequency data related to the second user metric as a second spectrogram (Jayapalan para. [56] discloses providing training data to a spectrogram that analyzes the training data’s acoustic properties);
inputting the second spectrogram into the convolutional neural network (Jayapalan para. [56] discloses how the output of the spectrogram may be provided as input to an acoustic feature layer convolutional neural network);
simplifying … the frequency data related to the second user metric, resulting in a second set of simplified frequency data (Shuster para. [0033] teaches an example of situation like in microsurgery where it might be desirable to modify the accuracy (simplify) the accuracy of the sensory data (frequency data) while retaining the sensory data within the bounds that the user might expect);
inputting the second set of simplified frequency data into the predictive neural network (Jayapalan para. [56] and Fig. 9 discloses inputting training data into a neural network for survey prediction);
wherein the determining is also based on the second set of simplified frequency data (Shuster para. [0086] discloses second set of object data and second response to train a computer system).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Jayapalan. As per claim 14, Shuster discloses 
A computer program product (Shuster para. [0229] teaches that the embodiments disclosed in the application may be one or more programs running on one or more computer systems)
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to (Shuster para. [0068] “computer-readable storage device that includes executable instructions that, in response to execution, may cause a system comprising a processor to perform operations.”):
monitor frequency data related to a first user metric of a first user during a first measurement window, wherein the first user metric is related to the first user's use of a first computer-implemented environment (Shuster teaches monitoring (Shuster para. [0141] discloses an analysis monitor) frequency data (Shuster para. [0045] discloses biometric feedback like change in breathing rate, heart rate, eye movement etc.) related to a first user metric of a first user during a first measurement window, wherein the first user metric is related to the first user's use of a first computer-implemented environment (Shuster para. [0072] discloses collecting and analyzing biometric feedback (metric frequency data) from the effects that augmented reality objects (first computer implemented environment) has on a user (first user) and modifying the environment depending on positive or negative feedback and possibly collecting more responses from the same (first) user or a different user);
determine, by the predictive neural network and based on the first set of simplified frequency data, a likelihood of a negative user experience for the first user (Shuster para. [0107] discloses that biometric feedback (frequency data) may be used to predict behavior. Shuster para. [0107] teaches an example where if the heart rate of a user on a level portion of a virtual roller coaster rises, the user is expecting to likely enter a more intense portion of the ride which maybe a negative user experience to some riders. Shuster para. [0133] also discloses neural networks classification maybe employed by the system);
alter … a parameter of the first user environment (Shuster para. [0023] to [0025] discloses refining (altering) augmented reality objects (user environment) based on biometric feedback from one or more users. Shuster gives an example where if the user in past experience touched a 75 degree Celsius surface and experienced pain, the system may set a limit on temperature (parameter) at 74 degrees Celsius).
simplify the frequency data related to the first user metric, resulting in a first set of simplified frequency data (Shuster para. [0033] teaches an example of situation like in microsurgery where it might be desirable to modify the accuracy (simplify) the accuracy of the sensory data (frequency data) while retaining the sensory data within the bounds that the user might expect). Shuster teaches using neural network but fails to explicitly teach simplifying convolutional neural network in the system. However, Jayapalan discloses convolutional neural network (Jayapalan para. [56] discloses using convolutional neural network to output an acoustic model from the training (frequency) data provided to a spectrogram).
	Shuster also fails to explicitly teach express the frequency data related to the first user metric as a first spectrogram; input the first spectrogram into a first convolutional neural network; and input the first set of simplified frequency data into a predictive neural network. However, Jayapalan discloses:
express the frequency data related to the first user metric as a first spectrogram (Jayapalan para. [56] discloses providing training data to a spectrogram that analyzes the training data’s acoustic properties);
input the first spectrogram into a first convolutional neural network (Jayapalan para. [56] discloses how the output of the spectrogram may be provided as input to an acoustic feature layer convolutional neural network);
input the first set of simplified frequency data into a predictive neural network (Jayapalan para. [56] and Fig. 9 discloses inputting training data into a neural network for survey prediction);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayapalan’s system into Shuster’s system, with motivations to use convolutional neural network over simple neural network since convolutional neural network outperforms neural networks on tasks such as image recognition. Another motivation would be to have visual data representation of signal strength of various frequencies, like acoustic properties of the training data (Jayapalan para. 
As per claim 15, the combination of Shuster and Jayapalan as shown above teaches the computer program product of claim 14, wherein the 
simplified frequency data comprises a set of decimal values (Shuster para. [0113] teaches that the set of information 312 may include one or more of object type data, object material composition data, object textual data, object visual data, object weight data, object size data, object physics data, or object interaction data. One or more of these data can be in decimal values).
As per claim 16, the combination of Shuster and Jayapalan as shown above teaches the computer program product of claim 14, wherein the 
user first metric comprises the first user's heart rate (Shuster para. [0192] discloses that one of the first response that may be received from the first participant includes increased heart rate).
As per claim 17, the combination of Shuster and Jayapalan as shown above teaches the computer program product of claim 14, wherein the 
wherein the user first metric comprises the first user's iris diameter (Shuster para. [0078] discloses observing pupil dilation as an indication to see if interaction matches user expectation. Shuster para. [0193] further discloses that user’s eye may widen indicating excitement or fear).
As per claim 18, the combination of Shuster and Jayapalan as shown above teaches the computer program product of claim 14, wherein the program instructions also cause the computer to:
monitor frequency data related to a second user metric of the first user during the first measurement window, wherein the second user metric is related to the first user's use of the first computer-implemented environment (Shuster teaches monitoring (Shuster para. [0141] discloses an analysis monitor) frequency data (Shuster para. [0045] discloses biometric feedback like change in breathing rate, heart rate, eye movement etc.) related to a second user metric of the first user during the first measurement window, wherein the second user metric is related to the first user's use of the first computer-implemented environment (Shuster para. [0072] discloses collecting and analyzing biometric feedback (metric frequency data) from the effects that augmented reality objects (first computer implemented environment) has on a user (first user). In case of negative feedback, Shuster further discloses, modifying the first computer implemented environment to establish a second user metric based on first user’s response and collecting more responses from the same (first) user or a different (second) user);
express the frequency data related to the second user metric as a second spectrogram (Jayapalan para. [56] discloses providing training data to a spectrogram that analyzes the training data’s acoustic properties);
input the second spectrogram into a second convolutional neural network (Jayapalan para. [56] discloses how the output of the spectrogram may be provided as input to an acoustic feature layer convolutional neural network);
simplify … the frequency data related to the second user metric, resulting in a second set of simplified frequency data (Shuster para. [0033] teaches an example of situation like in microsurgery where it might be desirable to modify the accuracy (simplify) the accuracy of the sensory data (frequency data) while retaining the sensory data within the bounds that the user might expect);
input the second set of simplified frequency data into the predictive neural network (Jayapalan para. [56] and Fig. 9 discloses inputting training data into a neural network for survey prediction);
wherein the determining is also based on the second set of simplified frequency data (Shuster para. [0086] discloses second set of object data and second response to train a computer system).
As per claim 19, the combination of Shuster and Jayapalan as shown above teaches the computer program product of claim 14, wherein the program instructions also cause the computer to:
monitor frequency data related to the first user metric of the first user during a second measurement window (Shuster teaches monitoring (Shuster para. [0141] discloses an analysis monitor) frequency data (Shuster para. [0045] discloses biometric feedback like change in breathing rate, heart rate, eye movement etc.) related to the first user metric of the first user during a second measurement window (Shuster para. [0072] discloses collecting and  user);
express the frequency data related to the first user metric during the second window as a third spectrogram (Jayapalan para. [56] discloses providing training data to a spectrogram that analyzes the training data’s acoustic properties);
input the third spectrogram into the first convolutional neural network (Jayapalan para. [56] discloses how the output of the spectrogram may be provided as input to an acoustic feature layer convolutional neural network);
simplify … the frequency data related to the first user metric during the second measurement window, resulting in a third set of simplified frequency data (Shuster para. [0200] discloses third response data (third frequency data) received based on output of the first virtual object and second virtual object and the second set of object data (frequency data during second measurement window).
input the third set of simplified frequency data into the predictive neural network (Shuster para. [0200] discloses third response data (third frequency data). Jayapalan para. [56] and Fig. 9 discloses inputting training data into a neural network for survey prediction);
wherein the determining is also based on the third set of simplified frequency data (Shuster para. [0200] discloses third response data (third frequency data) based on output of the first virtual object and second virtual object and the second set of object data).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Jayapalan as shown above, further in view of US 20180011854 A1 to reference Yi et al., (hereinafter, “Yi”).
As per claim 11, the combination of Shuster and Jayapalan as shown above teaches the system of claim 10. Shuster and Jayapalan fail to explicitly teach the derivative user metric is the number of web pages visited over a first period of time, however, Yi discloses the derivative user metric is the number of web pages visited over a first period of time (Yi para. [0056] discloses the number of long-dwell clicks (visits) for web cards (webpage) and the dwell time score. (Yi para. [0029] discloses ranking user engagement using information card whose content item may be compromised of at least one webpage.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Shuster and Jayapalan, and incorporate the teachings to Yi with a motivation to track the number of web pages visited. Webpages that clicked are more often and have longer dwell period before click signals a positive experience (Yi para. [0056]).
As per claim 12, the combination of Shuster and Jayapalan as shown above teaches the system of claim 10. Shuster and Jayapalan fails to explicitly teach the derivative metric comprises the number of times the user submits a command to skip content that is delivered to the user through the first computer-implemented environment over a second period of time (Yi para. [0054] discloses the number of skips for each card or query where skips may be treated as negative experience).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Shuster and Jayapalan, and incorporate the teachings to Yi with a motivation of tracking the number of skips to gauge user interest. Clicks on a content can be considered positive while skips of a content may be treated as a negative experience (Yi para. [0056]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL GURUNG whose telephone number is (571) 272-8406. The examiner can normally be reached on 7:30 am to 5:30 pm from Mondays to Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RAHUL GURUNG/             Examiner, Art Unit 2122                                                                                                                                                                                           

	/ERIC NILSSON/             Primary Examiner, Art Unit 2122